VANDE WALLE, Justice,
concurring in the result.
I concur in the dismissal of the application for disciplinary action. I nevertheless continue to believe that “it stretches the intention” of Rule 60(a) to conclude that this was a clerical mistake or an error arising from oversight or omission which permitted the entry of a corrective order without notice. See Gruebele v. Gruebele, 338 N.W.2d 805, 813 (N.D.1983) (Vande-Walle, J., concurring specially).
Because of our previous decisions construing Rule 60(a), NDRCivP, it may be that judges and lawyers are of the impression that a variety of changes in judgments are possible without hearing or notice to the other party. If that is so, we increase the tension between Rule 60(a) and Rule 3(A)(4), NDRJC, and we do lawyers and judges no favor, for instances of a similar nature will continue to arise. I prefer a less expansive interpretation of Rule 60(a) even if that narrower interpretation results in what may be considered unnecessary notices and hearing. If there is any question as to whether or not a mistake is clerical a notice, if not a hearing, should be automatic.
However, I agree that we should not approve a recommendation which disciplines a judge or a lawyer for an action which a prior majority opinion of this Court appears to condone. Notwithstanding my conviction that a notice and, if necessary, a hearing should have been held prior to amending the judgment, I admit my concurrence in the result may be influenced by a further belief — predicated solely on my reading of the original order for judgment, and the order amending judgment — that the amendment only affirmed what Judge Wilson required in the order for judgment.